Case 3:19-cr-00001-TJC-PDB Document 57 Filed 12/06/19 Page 1 of 2 PageID 514



                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

UNITED STATES OF AMERICA             )
                                     )
      v.                             ) CASE NO. 3:19-cr-00001-TJC-PDB
                                     )
JOHN R. NETTLETON,                   )
                                     )
      Defendant.                     )


             GOVERNMENT’S PROPOSED VERDICT FORM

     The United States respectfully submits the following proposed Verdict Form.

                              Respectfully submitted,

                              /s/ Todd Gee
                              Counsel for the Government
                              TODD GEE
                              Deputy Chief, Public Integrity Section
                              Todd.Gee2@usdoj.gov
                              PETER M. NOTHSTEIN
                              Trial Attorney, Public Integrity Section
                              Peter.Nothstein@usdoj.gov
                              Criminal Division
                              U.S. Department of Justice
                              1331 F Street, NW
                              3rd Floor
                              Washington, DC, 20005
                              Telephone: (202) 514-1412


                              DATED: December 6, 2019




                                       1
Case 3:19-cr-00001-TJC-PDB Document 57 Filed 12/06/19 Page 2 of 2 PageID 515



                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.

Dated: December 6, 2019                    /s/ Todd Gee
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                            2
Case 3:19-cr-00001-TJC-PDB Document 57-1 Filed 12/06/19 Page 1 of 4 PageID 516



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA               )
                                        )
       v.                               ) CASE NO. 3:19-cr-00001-TJC-PDB
                                        )
 JOHN R. NETTLETON,                     )
                                        )
       Defendant.                       )


                                     VERDICT

1.    With regard to Count One of the Indictment, which charges the Defendant with

Obstruction of Justice (by knowingly engaging in misleading behavior towards another

person with the intent to hinder, delay, and prevent the communication to law

enforcement officers of information relating to the commission and possible

commission of a federal offense), we, the Jury, find the Defendant:


             NOT GUILTY __________            GUILTY __________



2.    With regard to Count Two of the Indictment, which charges the Defendant with

Obstruction of Justice (by corruptly obstructing, influencing, and impeding official

proceedings, or attempting to do so), we, the Jury, find the Defendant:


             NOT GUILTY __________            GUILTY __________




                                          1
Case 3:19-cr-00001-TJC-PDB Document 57-1 Filed 12/06/19 Page 2 of 4 PageID 517



3.    With regard to Count Three of the Indictment, which charges the Defendant

with Concealment of Material Facts, we, the Jury, find the Defendant:


             NOT GUILTY __________            GUILTY __________



4.    With regard to Count Four of the Indictment, which charges the Defendant

with Falsification of Records (with regard to the Navy Blue communication sent to

Navy officials), we, the Jury, find the Defendant:


             NOT GUILTY __________            GUILTY __________



5.    With regard to Count Five of the Indictment, which charges the Defendant with

Falsification of Records (with regard to emails to his superior officers, Admiral Mary

Jackson and Captain Christopher Gray), we, the Jury, find the Defendant:


             NOT GUILTY __________            GUILTY __________



6.    With regard to Count Six of the Indictment, which charges the Defendant with

Making a False Statement (by stating to Command Duty Officer Anthony Thibodeaux

that Christopher Tur was last seen on or about January 9, 2015 at the Officers

Club/Bayview), we, the Jury, find the Defendant:


             NOT GUILTY __________            GUILTY __________



                                          2
Case 3:19-cr-00001-TJC-PDB Document 57-1 Filed 12/06/19 Page 3 of 4 PageID 518



7.    With regard to Count Seven of the Indictment, which charges the Defendant

with Making a False Statement (by stating in an email to Admiral Mary Jackson and

Captain Christopher Gray that Christopher Tur was last seen on or about January 9,

2015 at the Officers Club/Bayview), we, the Jury, find the Defendant:


             NOT GUILTY __________            GUILTY __________



8.    With regard to Count Eight of the Indictment, which charges the Defendant

with Making a False Statement (by stating to Executive Officer Alonza Ross that

Christopher Tur did not come to the Defendant’s residence on or about January 9,

2015 after the Hail and Farewell party at the Officers Club/Bayview), we, the Jury,

find the Defendant:


             NOT GUILTY __________            GUILTY __________



9.    With regard to Count Nine of the Indictment, which charges the Defendant

with Making a False Statement (by stating to Executive Officer Alonza Ross that

Christopher Tur had come to the Defendant’s residence on or about January 9, 2015,

but that he had not come inside), we, the Jury, find the Defendant:


             NOT GUILTY __________            GUILTY __________




                                          3
Case 3:19-cr-00001-TJC-PDB Document 57-1 Filed 12/06/19 Page 4 of 4 PageID 519



10.   With regard to Count Ten of the Indictment, which charges the Defendant with

Making a False Statement (by stating to Admiral Mary Jackson and Captain

Christopher Gray that the Defendant and Christopher Tur’s spouse were not having

an affair), we, the Jury, find the Defendant:


             NOT GUILTY __________              GUILTY __________



      SO SAY WE ALL, this ______ day of ______, 2020.

                           __________________________________________
                           FOREPERSON’S SIGNATURE




                                           4
